Case: 17-10765      Document: 00514343509         Page: 1    Date Filed: 02/09/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 17-10765                             FILED
                                  Summary Calendar                    February 9, 2018
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                             Clerk


                                                 Plaintiff-Appellee

v.

GUILLERMO FERNANDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-26-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Guillermo Fernandez appeals following his guilty plea conviction of
possession of a firearm by a convicted felon. Through counsel, Fernandez
moves for summary disposition of his appeal; we may grant a motion for
summary disposition when “the position of one of the parties is clearly right as
a matter of law so that there can be no substantial question as to the outcome




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10765    Document: 00514343509      Page: 2    Date Filed: 02/09/2018


                                  No. 17-10765

of the case, or where, as is more frequently the case, the appeal is frivolous.”
Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
      He first asserts, relying on Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S.
519 (2012) (NFIB), that 18 U.S.C. § 922(g)(1) is unconstitutional because it
regulates conduct that falls outside of the Commerce Clause of the
Constitution. We have rejected such a challenge, explaining that NFIB “did
not address the constitutionality of § 922(g)(1), and it did not express an
intention to overrule the precedents upon which our cases -- and numerous
other cases in other circuits -- relied in finding statutes such as § 922(g)(1)
constitutional.” United States v. Alcantar, 733 F.3d 143, 146 (5th Cir. 2013).
We have consistently upheld § 922(g)(1) as being “a valid exercise of Congress’s
authority under the Commerce Clause.” Id. at 145. Thus, as Fernandez
acknowledges, Alcantar forecloses his argument.
      Additionally, Fernandez contends, in reliance on Flores-Figueroa v.
United States, 556 U.S. 646 (2009), that his indictment should have been
dismissed because it failed to allege that he knew that the firearm he possessed
had at some point traveled in interstate commerce. Under United States v.
Dancy, 861 F.2d 77, 81-82 (5th Cir. 1988), a § 922(g)(1) conviction “requires
proof that the defendant knew that he had received (or possessed or
transported) a firearm but does not require proof that he knew that the firearm
had an interstate nexus or that he was a felon.” United States v. Schmidt, 487
F.3d 253, 254 (5th Cir. 2007). We have determined that Dancy is still good law
even after the Supreme Court’s decision in Flores-Figueroa, which addressed
the mens rea element of a different statute. See United States v. Rose, 587 F.3d
695, 705 (5th Cir. 2009). In view of Rose, Fernandez’s contention is foreclosed,
as he concedes.




                                        2
   Case: 17-10765   Document: 00514343509   Page: 3   Date Filed: 02/09/2018


                             No. 17-10765

    Accordingly, Fernandez’s unopposed motion for summary disposition is
GRANTED, and the judgment is AFFIRMED.




                                   3